Citation Nr: 0508063	
Decision Date: 03/18/05    Archive Date: 03/30/05

DOCKET NO.  03-218 06A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel



INTRODUCTION

The veteran had active military service from September 1941 
to May 1946.  The appellant has brought this claim as the 
widow of a deceased veteran who died in August 2002.  

This appeal comes from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.

In a February 2005 letter, the Board advised the appellant of 
her right to representation in her appeal by an attorney or 
an accredited service organization.  She was advised that, if 
she wished to appoint a representative, she should complete 
the form that was enclosed with the Board's letter and return 
it within thirty days.  The appellant did not respond to the 
Board's letter.  The Board is of the opinion that all due 
process requirements have been met regarding the matter of 
the appellant's representation in the claim on appeal.


FINDINGS OF FACT

1.  The veteran died in August 2002, at the age of 86.  
According to the death certificate, the immediate cause of 
death was respiratory failure secondary to community-acquired 
pneumonia IV.

2.  The competent and objective medical evidence 
preponderates against a finding that a pulmonary disorder, 
including tuberculosis, was manifested during the veteran's 
period of active military service or within 3 years (as to 
the pulmonary tuberculosis) after his separation from 
service.

3.  The first objective medical evidence of a diagnosis of 
respiratory abnormality, which was a diagnosis of 
bronchiectasis, was in 1981.

4.  The competent and objective medical evidence 
preponderates against a finding that a respiratory disorder, 
pneumonia, community-acquired, was manifested during the 
veteran's period of active military service or within one 
year after his separation from service.

5.  At the time of his death, the veteran was service-
connected for residuals of a gunshot wound with injury to 
Muscle Group III, with a retained foreign body in the left 
arm, evaluated as 20 percent disabling.

6.  No medical evidence has been submitted or identified 
which would demonstrate that the veteran's death was related 
to service or to a service-connected disability.


CONCLUSION OF LAW

The cause of the veteran's death was not related to an injury 
or disease incurred in or aggravated by active military 
service, nor may the cause of his death be presumed to be 
service connected.  38 U.S.C.A. §§ 1101, 1102, 1110, 1112, 
1113, 1310, 1137, 5100-5103A, 5106, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303(a)(c), 3.307, 3.309, 3.312 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran died in August 2002, at the age of 86.  According 
to the certificate of death, dated that month, the immediate 
cause of his death was respiratory failure and the antecedent 
cause of his death was pneumonia community-acquired, IV.  At 
the time of the veteran's death, he was service-connected for 
residuals of a gunshot wound of the left arm with retained 
foreign body, involving Muscle Group III, evaluated as 20 
percent disabling.

Most of the veteran's service medical records are not 
associated with the claims file.  It was determined that the 
veteran was wounded in action in December 1941, although 
treatment records for his injury are evidently unavailable.  
When he was examined in October 1945, in conjunction with his 
service in the Army of the Philippines, the veteran's lungs 
were normal.  When examined for discharge from active service 
in May 1946, the veteran's lungs were normal and the examiner 
noted that a chest X-ray showed "t.b." and a retained 
bullet.  That chest X-ray is also unavailable, as noted 
below.  

Post-service, in a September 1949 rating decision, the RO, in 
pertinent part, denied the veteran's claim for service 
connection for pulmonary tuberculosis, on the basis that 
there was no identified active pulmonary tuberculosis in 
service or within the requisite statutory period after 
discharge.

The record reflects that, in August and September 1951, the 
RO repeatedly attempted to obtain the May 1946 chest X-ray.  
An August 1951 record indicates that the numbered X-ray film 
shown on the veteran's discharge examination report and dated 
"21 May 1948", was unavailable.   

On a December 1951 VA special pulmonary examination 
(tuberculosis) form completed by the veteran, he complained 
of having an occasional early morning cough and chest and 
back pain.  He had marked dyspnea on exertion and marked 
weakness; sometimes he had anorexia, and he had tachycardia 
when exhausted.  His weight decreased and he had an 
occasional fever.  He reported a feeling of larynx tickling 
and voice hoarseness without a swallowing, phonation, or 
aphonia problem.  The veteran said he had last worked in 
April 1946.  On examination, the veteran's appearance was 
fair and his nutrition was described as poor.  Examination of 
his chest revealed no rales and, on percussion, his chest was 
clear.  Findings of a chest X-ray taken at the time showed 
that the veteran had a bullet on a level with the left 
infraclavicular area.  The right lung was clear.  The 
pertinent clinical diagnosis was tuberculosis, now not found.

In a February 1952 rating decision, the RO granted service 
connection for residuals of a gunshot wound to the left arm 
(minor) with retained foreign body, involving Muscle Group 
III, evaluated as 20 percent disabling.  At that time, the RO 
denied the veteran's claim of entitlement to service 
connection for pulmonary tuberculosis on the basis that it 
was not found during the recent VA examination.  The veteran 
did not appeal the RO's determination.

A February 1981 private hospital record indicates that the 
veteran was hospitalized for treatment of bilateral 
bronchiectasis, arteriosclerotic heart disease, and 
osteoarthritis of the left shoulder.  

A July 1984 written statement from M.V.J., M.D., is to the 
effect that the veteran was under treatment for left upper 
extremity numbness and movement problems.  It was also noted 
that the veteran had a chronic cough and weight loss since 
1982 for which he was hospitalized due to pulmonary 
tuberculosis (PTB).  The pertinent diagnosis was PTB.

A June 1990 private radiology report of a chest X-ray was 
negative for pulmonary infiltrates and showed a metal body 
over the left midlung field.

According to an August 1990 signed statement from R.G., M.D., 
the veteran was hospitalized in June 1990, when the clinical 
diagnosis was metallic foreign body, left midlung field, and 
acute bronchitis.

A February 1996 private chest X-ray report includes findings 
of right middle and left lower lobe pneumonia.  

In a February 1997 signed statement, E.P., M.D., said the 
veteran was hospitalized in February 1996 when the diagnoses 
were pneumonia and intestinal amoebiasis.

A February 1997 private chest X-ray report reflects findings 
of bilateral bronchiectasis and a foreign body in the left 
chest.

An October 1997 VA radiology report of an X-ray of the 
veteran's chest includes an impression of "MFB" (metallic 
foreign body) mid lung area; left hemithorax; fibrotic 
scarring, bilateral; and atheromatous aorta.

An October 1997 VA orthopedic examination report includes the 
veteran's complaints of chest pains and cough, and notes his 
1990 hospitalization and the 1996 hospitalization due to 
pneumonia.

In a written statement received in March 2002, R.T.L., M.D., 
an internist, said he had evaluated the veteran.  Dr. L. said 
the veteran's past medical history included recurrent 
hospitalizations for pulmonary illness and its various 
medical complications as a result of illnesses contracted 
during World War II.  Dr. L. said that, since 1988, the 
veteran was unable to feed himself and maintain his daily 
grooming due to quadriplegia.  According to Dr. L., the 
veteran was cachectic, quadriplegic with very poor 
nutritional status, and was oriented.  In Dr. L.'s opinion, 
the veteran suffered from malnutrition, chronic obstructive 
pulmonary disease (COPD), pneumonia, and quadriplegia 
secondary to chronic debilitating disease (COPD).

According to an April 2002 record in the file, the veteran's 
son advised the RO that the veteran was totally disabled, and 
a scheduled VA examination was cancelled.  In an April 2002 
rating decision, the RO denied the veteran's claim for 
special monthly compensation based on the need for regular 
aid and attendance or being housebound.

A July 2002 private hospital X-ray report indicates an X-ray 
of the veteran's chest showed bilateral lower lung pneumonia, 
tuberculous process not ruled out, a normal heart size, and a 
bullet seen overlying the left upper hemithorax.

Findings of a July 2002 VA field examination indicate that 
the veteran required assistance in ambulating and attending 
to his daily personal needs and activities due to generalized 
body weakness.  His mental faculties functioned normally.  

An August 2002 signed statement from G.V., M.D., reflects 
that the veteran was hospitalized from July 19 to August 2, 
2002, and then died.  The diagnoses were respiratory failure 
and pneumonia, community-acquired. 

In a January 2003 written statement, G.V., M.D., indicated 
that the veteran was hospitalized from July to August 2002 
and diagnosed with respiratory failure and pneumonia, 
community-acquired, IV.  It was noted that the veteran had 
died on August 2, 2002.

An August 2003 written statement from the V.M.M.C., a private 
medical facility, indicates that there were no records on 
file for the veteran.

II.  Legal Analysis

A.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, 2670-
71 (Dec. 16, 2003); Conway v. Principi, 353 F.3d 1359 (Fed. 
Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
See also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that in Pelegrini, cited above, the U.S. Court of 
Appeals for Veterans Claims stated that, under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, at 121.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  Considering both the 
decision of the Court in Pelegrini and the opinion of the 
General Counsel, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below.

In September 2002, the RO provided the appellant with 
correspondence clearly outlining the duty-to-assist 
requirements of the VCAA.  In addition, the appellant was 
advised, by virtue of a detailed July 2003 statement of the 
case (SOC) of the pertinent law, and what the evidence must 
show in order to substantiate her claim.  We, therefore, 
believe that appropriate notice has been given in this case.  
The Board notes, in addition, that a substantial body of lay 
and medical evidence was developed with respect to the 
appellant's claim, and that the SOC and SSOC issued by the RO 
clarified what evidence would be required to establish 
service connection for cause of death.  The appellant 
responded to the RO's communications with additional evidence 
and argument, thus curing (or rendering harmless) any 
previous omissions.  See Charles v. Principi, 16 Vet. App. 
370, 373-74 (2002).

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that she has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993), infra; 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to her claim has been obtained and 
associated with the claims file, and she has not identified 
any other pertinent evidence, not already of record, that 
would need to be obtained for a fair disposition of this 
appeal.  Thus, for these reasons any failure in the timing or 
language of VCAA notice by the RO constituted harmless error. 

The Board notes that some of the veteran's service medical 
records are evidently unavailable from the National Personnel 
Records Center (NPRC).  The Board is mindful that, in a case 
such as this, where service medical records are unavailable, 
there is a heightened obligation to explain our findings and 
conclusions and to consider carefully the benefit-of-the-
doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  
While it is unfortunate that the veteran's service medical 
records are unavailable, the appeal must be decided on the 
evidence of record and, where possible, the Board's analysis 
has been undertaken with this heightened duty in mind.

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising her as to the evidence needed, and 
in obtaining evidence pertaining to her claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding the matter being 
decided herein for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) 
(en banc), vacated on other grounds sub nom. Winters v. 
Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  In fact, the Court has stated, "The VCAA 
is a reason to remand many, many claims, but it is not an 
excuse to remand all claims."  Livesay v. Principi, 15 Vet. 
App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Discussion

Pursuant to 38 U.S.C.A. § 1110, a veteran is entitled to 
disability compensation for disability resulting from 
personal injury or disease incurred in or aggravated by 
service.  "A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and any of 
certain specified disorders, e.g., bronchiectasis, becomes 
manifest to a degree of 10 percent within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2004).  While the disease need not be 
diagnosed within the presumption period, it must be shown, by 
acceptable lay or medical evidence, that there were 
characteristic manifestations of the disease to the required 
degree during that time.

Tuberculosis (TB) may be presumed to have been incurred 
during active military service if manifest to a degree of 10 
percent within three years from termination of service. Id.  
Evidence of activity on comparative study of X-ray films 
showing pulmonary tuberculosis within the 3-year presumptive 
period provided by section 3.307(a)(3) will be taken as 
establishing service connection for active pulmonary 
tuberculosis subsequently diagnosed by approved methods.  38 
C.F.R. § 3.371(a).  Diagnosis of active pulmonary 
tuberculosis by private physicians on the basis of their 
examination, observation, or treatment will not be accepted 
to show the disease was initially manifested after discharge 
from active service unless confirmed by acceptable clinical, 
X-ray, or laboratory studies, or by findings of active TB 
based upon acceptable hospital observation or treatment.  38 
C.F.R. 3.374(d).

In order for service connection for the cause of a veteran's 
death to be granted, it must be shown that a service-
connected disability caused the death, or substantially or 
materially contributed to cause death.  A service-connected 
disability is one that was incurred in or aggravated by 
active service, one that may be presumed to have been 
incurred during such service, or one that was proximately due 
to or the result of a service-connected disability.  38 
C.F.R. § 3.312.

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  38 
C.F.R. § 3.312(a).  The service-connected disability will be 
considered the principal (primary) cause of death when such 
disability, either singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b).  
The service-connected disability will be considered a 
contributory cause of death when it contributed so 
substantially or materially to death, that it combined to 
cause death, or aided or lent assistance to the production of 
death.  It is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 C.F.R. § 3.312(c)(1).  The 
debilitating effects of a service-connected disability must 
have made the veteran materially less capable of resisting 
the fatal disease or must have had a material influence in 
accelerating death.  See Lathan v. Brown, 7 Vet. App. 359 
(1995).

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(3), (4).

After a review of all the evidence of record, the Board finds 
that the objective and competent medical evidence of record 
preponderates against a finding that the medical disorder 
which was implicated in the veteran's death was related to 
military service or to his service-connected residuals of a 
gunshot wound to the left arm with a retained foreign body, 
involving Muscle Group III. 

The appellant appears to argue that the veteran's service-
connected residuals of a gunshot wound to the left arm caused 
the respiratory failure and community-acquired pneumonia from 
which he died.  However, the evidence of record reveals that, 
when the veteran was examined in October 1945, his lungs were 
clear, and, when examined for discharge in May 1946, his 
lungs were normal.  While an examiner noted that a chest X-
ray showed tuberculosis, it is indeed unfortunate that 
repeated efforts to obtain that chest X-ray were 
unsuccessful. 

More important, when examined by VA in December 1951, the 
pertinent diagnosis was that tuberculosis was not currently 
found, and a chest X-ray taken at the time did not show any 
pulmonary disease.  The RO denied the veteran's claim for 
service connection for PTB in February 1952, and he did not 
appeal that determination.

Furthermore, the medical evidence of record next reflects 
that it was not until February 1981 that the veteran was 
diagnosed with bilateral bronchiectasis (also shown on a 1997 
chest X-ray), more than 35 years after his discharge from 
active service.  Moreover, there is no medical opinion 
linking this disorder to service or to the veteran's death in 
2002.

Private and VA medical records, dated from 1984 to 2002, 
include chest X-ray reports and private medical records and 
statements that describe various respiratory disorders, 
including PTB in July 1984, diagnosed by Dr. J.  However, the 
records show no X-ray evidence of the disorder, diagnosed 
nearly 40 years after the veteran's discharge from service.  
Acute bronchitis was diagnosed in 1990 and pneumonia was 
diagnosed by X-ray in 1996 and in 2002.

Upon careful review of this case, the Board finds no medical 
evidence has been submitted to relate the veteran's death to 
service.  The appellant has variously contended in this 
appeal that the veteran suffered from residuals of a gunshot 
wound to the left arm.  Thus, given a finding that the 
veteran died of respiratory failure due to community-acquired 
pneumonia, she apparently believes that the veteran died from 
a service-connected or presumptive disease under 38 C.F.R. 
§§ 3.307 and 309(c).

In evaluating this premise, the Board notes that the veteran 
was service-connected for residuals of a gunshot wound of the 
left arm.  Nevertheless, the Board notes that the veteran 
died from respiratory failure due to community-acquired 
pneumonia.  While the 1946 discharge examination report 
reflects that tuberculosis was shown on X-ray, that X-ray 
report is not of record and there is no medical evidence in 
the record before the Board that the left arm gunshot wound 
was the immediate or underlying cause of the veteran's death, 
or that the condition played a contributory cause, i.e., that 
there was a causal connection.  Nor is there any competent 
indication in the record that a retained metallic body was a 
cause of the conditions which caused the veteran's death.  
Moreover, there is no indication that the veteran's 
respiratory failure due to community-acquired pneumonia was 
related to service.  In fact, the Board would note that, 
contrary to the appellant's repeated contentions, the first 
mention in the medical records of pneumonia was in 1996, more 
than 50 years after the veteran's discharge from service.

In support of her claim that the veteran's service-connected 
residuals of a left arm gunshot wound led to his death, in 
August 2002, she would point to Dr. L.'s March 2002 written 
statement to the effect that the veteran's past medical 
history included recurrent hospitalizations for pulmonary 
illness and its various medical complications as a result of 
illnesses contracted during World War II.

We are mindful that, in evaluating a claim, we may consider 
only independent medical evidence to support our findings, 
and must cite to competent evidence of record to support our 
conclusions.  See Rucker v. Brown, 10 Vet. App. 67, 74 
(1997), citing Colvin v. Derwinski, 1 Vet. App. 171 (1991), 
and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  The 
Court of Appeals for Veterans Claims has held that it is the 
responsibility of the Board to determine the probative weight 
to be ascribed as among multiple medical opinions in a case, 
and to state our reasons or bases for favoring one opinion 
over another.  See Winsett v. West, 11 Vet. App. 420, 424-25 
(1998).  The Court has also indicated that the probative 
value of a physician's statement is dependent, in part, upon 
the extent to which it reflects "clinical data or other 
rationale to support his opinion."  Bloom v. West, 12 Vet. 
App. 185, 187 (1999).  Thus, although we appreciate the 
characterizations of the veteran's condition by his 
physicians, and by Dr. L., the Board has focused upon the 
objective clinical findings before us in the evidentiary 
record.

While the findings of a physician are medical conclusions 
that the Board cannot ignore or disregard, see Willis v. 
Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess 
medical evidence and is not compelled to accept a physician's 
opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  
Upon initial, superficial review, Dr. L.'s statement might 
appear to support the appellant's claim, but a close analysis 
reveals that it does not.  The opinion is both equivocal and 
speculative and, at most, does little more than propose that 
it is possible that the veteran's recurrent pulmonary 
diagnoses were due to illnesses contracted during World War 
II.  The physician does not factually establish or explain 
the sequence of medical causation using the facts applicable 
in the veteran's case.  Such speculation is not legally 
sufficient to establish service connection.  See Stegman v. 
Derwinski, 3 Vet. App. 228, 230 (1992); Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).

We recognize the appellant's sincere belief that the 
veteran's death was related in some way to his military 
experience.  Nevertheless, in this case, neither the 
appellant, nor her son, has not been shown to have the 
professional expertise necessary to provide meaningful 
evidence regarding the causal relationship between the 
veteran's death and his active military service.  See, e.g., 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge", aff'd sub nom. Routen v. West, 142 F.3d. 
1434 (Fed. Cir. 1998), cert denied, 119 S.Ct. 404 (1998).  
See also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Therefore, although we are sympathetic with the appellant's 
loss of her husband, we find a lack of competent medical 
evidence to warrant a favorable decision.  The Board is not 
permitted to engage in speculation as to medical causation 
issues, but "must provide a medical basis other than its own 
unsubstantiated conclusions to support its ultimate 
decision."  Smith v. Brown, 8 Vet. App. 546, 553 (1996).  
Here, the appellant has failed to submit competent medical 
evidence to provide a nexus between any in-service injury or 
disease and the conditions that caused and contributed to 
cause the veteran's death.  The preponderance of the evidence 
is therefore against the appellant's claim of entitlement to 
service connection for the cause of the veteran's death.

We have considered the doctrine of reasonable doubt.  Under 
that doctrine, when there is an approximate balance between 
evidence for and against a claim, the evidence is in 
equipoise, there is said to be a reasonable doubt, and the 
benefit of such doubt is given to the claimant.  38 U.S.C.A. 
§ 5107(b); see Schoolman v. West, 12 Vet. App. 307, 310-11 
(1999); 38 C.F.R. § 3.102.  However, when the evidence for 
and against a claim is not in equipoise, then there is a 
preponderance of evidence either for or against the claim, 
there is no reasonable doubt, and the doctrine is 
inapplicable.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  
Based upon the evidence of record, service connection for the 
cause of the veteran's death must be denied.


ORDER

Service connection for the cause of the veteran's death is 
denied.




	                        
____________________________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


